Citation Nr: 0606841	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from February to September 
1964.

The veteran's claim of entitlement to service connection for 
a psychiatric disorder has previously been denied by rating 
decisions in August 1971 and December 1989.  The veteran 
received written notice of the December 1989 rating denial by 
letter in January 1990.  The veteran failed to file a timely 
appeal following receipt of the January 1990 notice of 
denial; therefore, the December 1989 rating decision is 
final.  The December 1989 rating decision represents the last 
final rating decision with regard to the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In March 2005, the veteran submitted a claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder.  This appeal arises from a June 2005 rating 
decision of the Lincoln, Nebraska Regional Office (RO).

The issue of entitlement to service connection for a 
psychiatric disability on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
psychiatric disability was last denied by rating decision in 
December 1989.

2.  The appellant received written notice of this denial by 
letter in January 1990; however, he did not file a timely 
appeal of that decision and it is final.

3.  The additional evidence submitted in connection with the 
claim to reopen for a psychiatric disability is sufficient to 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the December 1989 rating decision 
that denied entitlement to service connection for a 
psychiatric disability is new and material, and the 
appellant's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was clinically evaluated as normal 
psychiatrically on the February 1964 entrance examination.

A June 1964 treatment note indicates that the veteran had 
been unable to eat for two days due to homesickness.  This 
was the first time that he had been away from home in his 
life.  

A June 1964 mental health clinic note indicates that the 
veteran was tense.  He had not adjusted to service.  He was 
impulsive and immature and he tended to overreact to 
underscore his needs.  The impression was emotional 
instability.  Following the issuance of a medical board 
report in August 1964, the veteran was separated from service 
due to physical disability.

On VA examination in February 1965, psychiatric evaluation 
was normal.

By rating decision in December 1989, service connection for a 
psychiatric disorder was denied as it was determined that 
emotional instability, as found in June 1964 during service, 
was not a disability for which service connection could be 
granted under VA law and regulations.  The veteran received 
written notice in January 1990 with regard to the denial of 
the claim of service connection for a psychiatric disability.  
He failed to take any action with respect to the December 
1989 denial; thus, this decision is final and is not subject 
to revision on the same factual basis.  In order to reopen 
the claim of service connection for a psychiatric disability, 
the veteran must present or secure new and material evidence 
with respect to the December 1989 claim that has been 
disallowed.  38 C.F.R. §§ 3.104, 20.302 (2005). 

The veteran filed a claim in March 2005 to reopen the issue 
of entitlement to service connection for a psychiatric 
disability.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claim in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional evidence submitted since the December 1989 rating 
denial includes the following.

VA mental health care treatment records from 2004 and 2005 
show that the veteran had been placed on several different 
medications in an attempt to lesson psychiatric symptoms.  He 
had suffered from chronic insomnia for many years.  The 
veteran was diagnosed and treated for disorders to include 
depression and generalized anxiety.  

The medical evidence in December 1989, when the veteran's 
claim was last denied, did not demonstrate the presence of a 
chronic psychiatric disability.  The additional evidence 
submitted with the claim to reopen, for the first time, shows 
the presence of chronic psychiatric disability in the form of 
depression and generalized anxiety disorder.  The veteran 
contends that these disorders are related to the symptoms 
that were manifest during his military service.  He has 
stated that he developed a nervous condition shortly after 
entering into service and that he has suffered from symptoms 
since service that have rendered him unable to secure 
permanent gainful employment.

The additional evidence in the form of the recent VA mental 
health care records constitutes evidence that is not 
cumulative or redundant of the evidence that was of record in 
December 1989.  The veteran has also presented additional 
allegations as to the chronic and pervasive nature of his 
psychiatric disability both during and since service.  This 
evidence relates to an unestablished fact necessary to 
substantiate the veteran's claim; that is, whether the 
veteran suffers from a psychiatric disability that was 
incurred in or aggravated during service.  The additional 
evidence that has been submitted, therefore, raises a 
reasonable possibility of substantiating the veteran's claim.  
See 38 C.F.R. § 3.156.  Accordingly, the Board finds that the 
additional evidence submitted is new and material and the 
veteran's claim is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed, the veteran will 
have an additional opportunity to present evidence and 
argument in support of his de novo claim.  Consequently, the 
Board finds that no prejudice will inure to the veteran as a 
result of this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, the Board again notes that the issue at bar must be 
remanded for additional development.  Consequently, as the 
Board has determined that new and material evidence has been 
submitted relative to the service connection claim, further 
action under the Veterans Claims Assistance Act of 2000 will 
be accomplished as part of the development of the underlying 
claim of service connection for a psychiatric disability on a 
de novo basis.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, the veteran's claim is reopened.  To this extent 
only, the benefit sought on appeal is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for a psychiatric disability.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
view of the evidence of record that shows treatment for 
chronic psychiatric disability in concert with the allegation 
that the veteran's current psychiatric manifestations are 
related to inservice symptomatology, the veteran should be 
afforded a VA examination to include a nexus opinion that 
takes into account all of the evidence of record. 

The duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  All current treatment records should be 
obtained from the Grand Island VA outpatient clinic.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Grand Island 
VA mental health clinic.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination that must be conducted by a 
psychiatrist who has the appropriate 
expertise to evaluate the veteran's 
claim.  The claims folder must be made 
available to the psychiatrist for review 
prior to the examination and all 
necessary psychological testing should be 
accomplished.  The psychiatrist should 
provide diagnoses for all current 
psychiatric disability.  Based on a 
review of the entire record and the 
current examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disability is related to the 
veteran's military service.  The 
underlined burden of proof must be 
utilized by the physician in rendering an 
etiological opinion.  All factors upon 
which the medical opinion is based must 
be set forth for the record.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


